Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification – Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to for the following reasons:
The abstract is longer than 150 words. Removing the recitation of claim 1 and the suggested figure would be appropriate.
Correction is required.  See MPEP § 608.01(b).

Specification – Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that “Modules” are not a patent eligible statutory category under U.S. Patent Law 35 U.S.C. 101.
The following title is suggested: Method for Transforming the Computer-Aided Design Model of an Object.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110", “112”, “114” and "116" have all been used to designate a single part in FIGS. 1A, 1B, 1C, and 2A. In order to correct this error, it is recommended that you drop 110, 114, 116, and keep reference character 112. Reference characters 110, 114, 116 refer to various attributes of the pointed to part that don’t change throughout the description while 112 references a different shape than reference character 142. If the characters are intended to refer to different parts, then different lead lines pointing to the different parts would be appropriate.

If the above suggestion is taken, on pages 21 line 3 - page 25 line 18, "CAD model 110" should be changed to "CAD model".  Because this part has four labeling reference characters, this particular label is redundant and confusing. As an example of removing this label, page 21 line 3 could read "As a starting point, Figure 1A schematically illustrates a CAD model of a shape 112...". If this suggestion is taken, "110 computer-aided design (CAD) model" on page 26 line 3 should be deleted.
Similarly, on pages 21 line 4 - page 25 line 18, "object 114" should be changed to "object". Because this part has four labeling reference characters, this particular label is redundant and confusing. Note page 21 line 30 "object 110" is objected to because 110 refers to CAD model everywhere else in the spec. Applicant likely intended this to be written as "object 114", but as suggested previously amending to just "object" would be appropriate to overcome this objection. If this suggestion is taken, "114 object" on page 26 line 5 should be deleted.
On page 21 line 4 - page 25 line 18, "car door 116" should be changed to "car door". Because this part has four labeling reference characters, this particular label is redundant and confusing. As an example of removing this label, page 21 line 4 could read "of an object in the form of a car door." If this suggestion is taken, "116 car door" on page 26 line 6 should be deleted.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "118" and "120" have both been used to designate a single part in FIGS. 1A, 1B, 1C, 2A, and 2E. In order to correct this error, it is recommended that you drop 118 and keep 120 because “polygon surface mesh 120” is descriptive of what is in the drawing, whereas graphical representation 118 provides little additional information. If FIG. 1A and FIG. 2A are referring to the same “polygon surface 
On page 21 line 7 - page 25 line 18, "graphical representation 118" should be changed to "graphical representation" or "graphical representations" where appropriate. Because this part has two labeling reference characters, this particular label is redundant and confusing. As an example of removing this label, page 21 line 7-9 could read, "For the purpose of a graphical representation of the car door, the CAD model is exemplarily defined here by a polygon surface mesh 120. However, other kinds of graphical representations may also be feasible." Note the first graphical representation is singular and the second is plural. If this suggestion is taken, "118 graphical representation" on page 26 line 7 should be deleted.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122", “124”, “126”, "128", and “130” have all been used to designate a single part in FIG. 1B. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “122”, “124”, “126”, “128”, and “130” have all been used to designate multiple parts in FIG. 1B. To correct the above two objections, Examiner suggests deleting all repeated numberings and renumbering each part and/or point of interest incrementally in a counter-clockwise manner. For example, if the top left corner of the CAD model of the car door is labeled 121, the left-most numbering would be 122, the bottom left would be 123, the bottom right would be 124, the middle-right would be 125, and the top-right would be 126.

On page 21 line 12 - page 25 line 18, "reference positions 124" should be changed to "reference position" or "reference positions" where appropriate. Because the reference landmarks and adjustment landmarks are already labeled with reference characters, labeling with an additional number to represent an additional attribute of the point is redundant and confusing. If this suggestion is taken, "124 reference position" on page 26 line 10 should be deleted. 
On page 22 line 4-9, "determined points 126" should be changed to "determined points" or "determined point" where appropriate. If the suggestions above are taken, then page 22 line 4 will start with "reference landmarks 121, 123, 124, 126...", and the paragraph will further state that these reference landmarks are located at determined points.
On page 22 line 9, "rounded corners 128" should be changed to "rounded corners". In this case, labeling with an additional number to represent which reference landmark is near a rounded corner is redundant and confusing. If the suggestions above are taken, then page 22 line 4 will start with "reference landmarks 121, 123, 124, 126...", and the paragraph will further state that these reference landmarks are located at rounded corners. If this suggestion is taken, "128 rounded corner" on page 26 line 12 should be deleted. If this suggestion is not taken, then one or more different reference characters should be used to label the rounded corners, and different lead lines should be used to indicate that a different part is being labeled. 


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “boundary line 132” and “particular opening 134”.
On page 22 lines 11-17 and page 26 lines 14-15, "boundary line 132" and "particular opening 134" are objected to for not being labeled in the drawings. Examiner suggests removing these reference numbers to overcome the rejection. Alternatively, the drawings may be amended to point to the appropriate parts, and new reference numbers may be assigned to these parts, (for example, 127 and 128 respectively).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122", “124”, and “136” have all been used to designate a single part in FIG. 1C. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “122”, “124”,  and “136” have all been used to designate multiple parts in FIG. 1C. To correct the above two objections, Examiner suggests deleting all repeated numberings and renumbering each point of interest incrementally in a counter-clockwise manner. Because the lead lines are each pointing to two different parts, (an X and an O), two numberings are appropriate. For example, if the top left corner of the CAD model of the car door is labeled 121, 131; the left-most numbering would be 122, 132 the bottom left would be 123, 133; the bottom right would be 124, 134; the middle-right would be 125, 135; and the top-right would be 126, 136.

				

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110", “114”, "116", and “142” have all been used to designate a single part in FIGS. 1D and 2E. In order to correct this error, it is recommended that you drop 110, 114, 116, and keep 142 for FIG. 1D because 142 references a different shape than reference character 112. Although FIGS. 1D and 2E are both referencing a “modified shape”, they appear to be referencing different modified shapes. Therefore, Examiner suggests labeling FIG. 1D with 142, and labeling FIG. 2E with a different number such as 170 to signify that the shape in FIG. 1D and FIG. 2E are different.
On page 24 line 6 - page 25 line 18, "modified shape 142" should be labeled a different number than the embodiment described in FIG. 1D. The modified shape in FIG. 2E is different than the modified shape in FIG. 1D, so labeling them differently is appropriate. For example, "modified shape 170" could be used here.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122", “124”, “136”, and “138” have all been used to designate a single part in FIG. 1D. The 
On page 22 line 28 - page 25 line 18 "modified position 138" should be changed to "modified position" or "modified positions" where appropriate. Because the adjustment landmarks will be specifically labeled with reference characters, the specific adjustment landmarks that are in modified positions can just be described as such in the specification. For example, on page 22 line 28-line 30 could read "As a result, displacements 137, 138, 139 between the modified positions and the reference positions of the actually displaced adjustment landmarks 134, 135, 136 are generated."  


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate multiple different displacements in FIG. 1D, FIG. 2D and the specification. The specification makes clear that some displacements are the result of user input displacing an adjustment landmark (specification page 22 line 28), while other displacements are 
Additionally, if the individual adjustment landmark displacements are different, they should be labeled as such (See specification page 25 line 3 – “respective displacement”, note also that the bottom right displacement in FIG. 2D is at a different angle than all of the other displacements). In order to overcome this objection, the displacements should be relabeled in the drawings, and labeled where appropriate in the specification. For example, the displacements in FIG. 1D could be labeled as 137, 138, and 139, respectively, and the displacements in FIG. 2D could be labeled as 167, 168, and 169, respectively.
If the above suggestion is taken, on page 22 line 28 - page 24 line 3, and page 25 line 19 "displacement 140" should be changed to "displacements 137, 138, 139", OR “displacements 167, 168, 169” OR simply “displacement” depending on the context. For example, page 22 line 28 could read "As a result, the displacements 137, 138, 139 between the modified positions and the reference positions of the actually displaced adjustment landmarks 134, 135, 136 are generated." As another example, specification page 23 line 19 should just read “homogeneous function of displacement” because this is not referring to a part in the FIGS. As another example, page 23 lines 28-29 should read “determining the displacements of the car door at arbitrary points located at or one the shape 112” because these “arbitrary point” displacements have not been labeled in FIG. 1D. As a last example, on page 25 lines 2-3, the specification should read “the respective displacements 167, 168, 169 between the modified position and the reference position for each adjustment landmark 161, 164, 165 is obtained.”



On page 24 line 21, "reference landmarks 122" should be labeled a different number than the embodiment described in FIGS. 1B-1D. The reference landmarks in FIG. 2C are different than the reference landmarks in FIGS. 1B-1D. For example, "reference landmarks 150" could be used here.


  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122", “124”, “136”, and “138” have all been used to designate a single part in FIG. 2D. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “122”, “124”,  “136”, and “138” have all been used to designate multiple parts in FIG. 2D. Additionally, the landmarks are different than the landmarks labeled in FIGS. 1B, 1C and 1D, so different numberings are appropriate. To correct the above two objections, Examiner suggests deleting all repeated numberings and renumbering each point of interest incrementally in a counter-clockwise manner. Because some lead lines are each pointing to two different parts, (an X and an O), two numberings are appropriate in some places. For example, if the upper furthest left part is labeled 152, 162, the lower furthest left numbering would be 153, 163. Some lead lines are only pointing to a single part, so only one reference character is appropriate. For example, the top right reference landmark could be labeled 151; the middle-right reference landmark could be labeled 155; and the bottom-right reference landmark could be labeled 154. Similarly, the top right adjustment landmark could be labeled 161; the middle-right 
On page 24 line 30 - page 25 line 18, "adjustment landmark 136" should have a different number for each of the five different adjustment landmarks in FIG. 2D to avoid confusion. When referring to "adjustment landmarks", list all that apply. For example page 25 line 31 could read "displacing some of the adjustment landmarks 161, 164, 165". When referring to a single "adjustment landmark" list only the reference number that applies.  For example, page 24 line 30, "...placing exactly one adjustment landmark (e.g., adjustment landmark 161) at the..."
On page 24 line 31 - page 25 line 18, "reference landmarks 122" needs to have a different number for each of the five different reference landmark in FIG. 2D to avoid confusion. When referring to "reference landmarks" list all that apply (e.g., "reference landmarks 151, 152, 153, 154, 155"). When referring to a single "reference landmark" list only the reference number that applies. For example on page 24 line 31, "...of the corresponding reference landmark (e.g. reference landmark 151) according to step...".			

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
On page 10 line 1, the word "placing" is missing from step (b).
On page 10 line 14, the word "cable for" should be "capable of".
On page 13 line 7, "As general used," should read "As generally used,".
On page 15 lines 22-23, “warping of thin-plate materials through defined to displacement of landmark points” should read “warping of thin-plate materials through displacement of landmark points”.
On page 17 lines 26-27, "between to the reference landmarks and the adjustment landmarks" should read "between the reference landmarks and the adjustment landmarks".
On page 21 line 4, "...in form of..." should read "...in the form of...". 
On page 22 line 4, "Further, some the reference landmarks..." should read "Further, some of the reference landmarks..."  
Appropriate correction is required.


Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claim 1 line 13, “homogenous function” should be changed to “homogeneous function”. Note that the spelling is changed arbitrarily throughout the specification and claims. Please update the spelling to a consistent spelling where appropriate. Because “homogeneous” is lexicographically defined on page 15 line 3, it is assumed that this is the intended spelling.
Claims 2-19 are objected to by virtue of incorporating by reference the objected to language in claim 1, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).
Claim 4 lines 1-2, “at least one of is applied” should read “at least one of the following is applied”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. Note this language does not refer back to “a modified shape” in line 1 of claim 1 because the modified shape is not generated until step (d), which is on line 11 of claim 1. Changing “the shape” to “a shape” would correct this error.
Claim 1 recites the limitation "the object or to a partition thereof" in line 5.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether applicant intends to refer back to the preamble. If the claim language here is referring back to the preamble, then the language 
Claim 1 recites the limitation "the corresponding reference landmark" in line 7.  There is insufficient antecedent basis for this limitation in the claim because "corresponding reference landmark" has not been introduced, and there is no chain of reference that inherently refers back to one of the two reference landmarks. Because there is only a single reference position defined in claim 1 line 4, both reference landmarks correspond to the reference position.
Claim 1 recites the limitation "the adjustment landmarks" in line 8.  There is insufficient antecedent basis for this limitation in the claim because only one adjustment landmark has been introduced.
Claim 1 recites the limitation "the shape" in line 12.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 1 recites the limitation "the shape" in line 14.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claims 2-19 are rejected by virtue of incorporating by reference the indefinite language in claim 1, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).


Claim 2 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.

Claim 2 recites the limitation "the shape" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 2 recites the limitation "the shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 2 recites the limitation "the shape" in line 8.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claims 3-5 are rejected by virtue of incorporating by reference the indefinite language in claim 2, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).


Claim 3 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 4 is rejected by virtue of incorporating by reference the indefinite language in claim 3, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).



Claim 5 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.

The term "density of the reference landmarks … is selected according to a resolution of the shape" in claim 7 line 1 is a relative term which renders the claim indefinite. This claim is supported in the specification by page 11 lines 4-21. Although density is not specifically referenced, a person skilled in the art could infer that “density of the reference landmarks” is specifically defined as a “close relative distance”, [page 11 line 15] or a “large relative distance”, [page 11 line 17].  These are further terms of degree, which require some standard for ascertaining what is large or close.
The term "resolution of the shape" in claim 7 line 3 is a relative term which renders the claim indefinite.  This claim is supported in the specification by page 11 lines 4-21. The “resolution of the shape” is defined lexicographically to refer to a grade of accuracy by which the shape is represented in the graphical representation of the object in form of the CAD model. “Grade of accuracy” is a further term of degree, which requires some standard for ascertaining what is a high grade or high resolution, and what is a low grade or low resolution.
Claim 7 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 7 recites the limitation "the shape" in line 3.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.



With respect to claim 8, the term "according to an accuracy by which the shape the object or the partition thereof is known and/or modified" in claim 8 is a relative term which renders the claim indefinite.  The term "according to an accuracy" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the shape" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 8 recites the limitation "the reference positions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because only a single reference position has been introduced in claim 1 line 4.

The term "grade of deformation" in claim 9 line 2 is a relative term which renders the claim indefinite.  The term "grade of deformation" is not defined by the claim, and the specification does not provide a standard for ascertaining to what degree “distance” is affected by “grade of deformation”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  On page 14 line 16-21 of the specification, a particular “grade of deformation” can be achieved by a “large displacement” or “small displacement”, but these are further terms of degree, which require some standard for ascertaining what is large or small. 
Furthermore, the causal relationship between displacement and grade of deformation seems to be at issue. The first sentence that mirrors the language of claim 9 says, “displacement … is selected 


Claim 10 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 10 recites the limitation "the shape" in line 3.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 11 is rejected by virtue of incorporating by reference the indefinite language in claim 10, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).


Claim 11 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.


Claim 12 recites the limitation "the shape" in line 5.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. If "the shape" in claim 1 line 5 is changed to "a shape" as previously noted, this rejection will be removed.
Claim 12 recites the limitation "the shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. This is a different shape than the shape referenced earlier in the claim, so "a second shape" or "a further shape" would be appropriate here.
Claims 13, 15, 17, and 19 are rejected by virtue of incorporating by reference the indefinite language in claim 12, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).



Claim 13 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a shape” has not been introduced. This is a different shape than the shape referenced earlier in the claim, so "the second shape" or "the further shape" would be appropriate, depending on how applicant determines to amend claim 12.

Claim 14 recites the limitations “an object” and “the object” in lines 1 and 6, respectively. There is insufficient antecedent basis for this limitation in the claim because “object” is referring to the initial 
Claim 18 is rejected by virtue of incorporating by reference the indefinite language in claim 14, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).

	

Claim 15 recites the limitations “the object” and “the object” in lines 2 and 3-4, respectively. There is insufficient antecedent basis for this limitation in the claim because “the object” is referring to the initial object, and not the “further object” of claim 12 line 7. Because this is a different object than the one reference in claim 1, “the object” in claim 15 should read “the further object”.
Claim 15 recites the limitations “an object” and “the object” in line 1 and line 6, respectively. There is insufficient antecedent basis for this limitation in the claim because “object” is referring to the initial object, and not a “modified further object”. Because this is a different object than the one referenced in claim 1 or claim 12, “an object” and “the object” in claim 15 should read “a modified further object” and “the modified further object”.
Claim 19 is rejected by virtue of incorporating by reference the indefinite language in claim 15, (See MPEP 608.01(n)(III) – “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”).



Claim Interpretation
Claim 1 line 13 refers to a “homogenous function”. The term “homogeneous” is clearly and lexicographically defined on page 15 line 3 of the specification in reference to the claim language at page 14 line 24. A rejection under 35 U.S.C. 112(b) pursuant MPEP 2173.05 was considered, but because the language is clearly defined in the specification, such a rejection would be improper. For purposes of examination, “homogeneous function” will be interpreted as “a function which allows determining displacements of arbitrary points which are located at or on the shape of the object but between at least two reference landmarks”, and the mathematical definition of “homogenous function” will not be read into the claim. See MPEP 2111.01(IV).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.054(d).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A method for determining a modified shape of a computer-aided design model of an object or a partition thereof, wherein the method comprises the following steps: 
(a) placing at least two reference landmarks at a reference position with respect to the shape of the object or to a partition thereof; 
(b) placing an adjustment landmark at the reference position of the corresponding reference landmark; 
(c) displacing any or all of the adjustment landmarks from the reference position to a modified position, whereby a displacement between the modified position and the reference position is obtained; and 
(d) generating the modified shape of the object or the partition thereof by modifying the shape of the object or the partition thereof by applying a homogenous function of the displacement to the computer-aided design model of the shape of the object or the partition thereof.

The limitation of “whereby a displacement between the modified position and the reference position is obtained” is an abstract idea because it is directed to a mathematical calculation. MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a step that, under a broadest reasonable interpretation, can be performed by calculating the Euclidean distance between two points. For example, if the reference position is (0,0) and the modified position is (3, 4), then the displacement could be obtained by the mathematical calculation √(32+ 42).
The limitation of “generating the modified shape of the object or the partition thereof by modifying the shape of the object or the partition thereof by applying a homogenous function of the displacement to the computer-aided design model of the shape of the object or the partition thereof” is an abstract idea because it is directed to a mathematical calculation. MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a step that can be performed by applying a function to the “graphical representation of the shape” where the parameters of the function are, at least in part, defined by the previously calculated displacement (specification, [page 14 ln 31]-[page 15 line 2]).
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites three additional elements: (1) “placing at least two reference landmarks at a reference position with respect to the shape of the object or to a partition thereof”; (2) “placing an adjustment landmark at the reference position of the corresponding reference landmark”; and (3) “displacing any or all of the adjustment landmarks from the reference position to a modified position”. These additional limitations must be considered individually and with the claim as a whole to determine if they integrate the judicial exception in to a practical application.
The first additional limitation, “placing at least two reference landmarks at a reference position with respect to the shape of the object or to a partition thereof” is insignificant extra-solution activity because it involves mere data gathering to use as input for the mathematical equations. See MPEP 
The second additional limitation, “placing an adjustment landmark at the reference position of the corresponding reference landmark” is insignificant extra-solution activity because it involves mere data gathering to use as input for the mathematical equations. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Page 12 line 4 of the specification further differentiates “placing” from “manually placing”, meaning under a broadest reasonable interpretation, “placing” could even refer to automatically placing. Under this definition, the “placing” term may refer to any event or action that results in a point showing up on a display screen or piece of paper. The term is concrete enough that it cannot reasonably be considered a mental step under 2A prong one, but under 2A prong two the limitation does not add a meaningful limitation to the data gathering activity beyond generally linking the abstract idea to being implemented on a computer or a piece of paper.
The third additional limitation, “displacing any or all of the adjustment landmarks from the reference position to a modified position” is insignificant extra-solution activity because it involves mere data gathering to use as input for the mathematical equations. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Displacing an adjustment landmark, under a broadest reasonable interpretation, may refer to moving the third point to another arbitrary position in order to gain input for a calculation. See 
The claim, as a whole, is linked to computer-aided design, which typically executes on a computer as the name implies. However, mere instructions to apply a judicial exception on a general purpose computer does not add a meaningful limitation that transforms an abstract idea into a practical application. See MPEP 2106.04(d) referencing MPEP 2106.05(f). Here, the claim invokes a computer merely as a tool to perform a process that could be performed on a piece of paper. Therefore, the additional elements of this claim, either independently or as a whole, do not transform this claim into a practical application of the abstract idea. 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the three additional limitations are considered well understood, routine and conventional. The additional limitations of placing three points (two reference landmarks and an adjustment landmark), and then displacing or moving on of the points (the adjustment landmark), stated at this level of generality and under a broadest reasonable interpretation Mastering CAD/CAM. Chapter 17.14 - Mesh generation. In the second paragraph, starting with “Before the existence of preprocessors… Nodes are defined by specifying their coordinates.” Additionally, under requirement 1 – “Nodes must lie inside or on the boundaries of the geometric model to be meshed. Nodes that are very close to the boundaries must be pulled to lie on them to accurately mesh the model.” Zeid, Ibrahim. Mastering CAD/CAM, 1st Edition. New York, McGraw-Hill, 2005. pp 695, 723. ISBN 0-07-286845-7. This text book refers to the concept of placing and displacing nodes with respect to a model, which, under a broadest reasonable interpretation, is directed to the same concept as placing or displacing landmarks with respect to a shape. Note the simplest mesh would be a linear triangular element, which would involve three nodes. 
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. The act of placing is a necessary step before displacing, so the order is conventional. Furthermore, looking generally at the claim, the specification, and the combination of elements that are not mathematical calculations, the claim is not intended to be an improvement to a particular implementation of a GUI, but instead a conceptual improvement of “how to determine a modified shape” (claim 1, preamble) that is different from conventional free-form deformation (specification, [page 5 lines 1-11]). For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


	
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)
The method of claim 1, wherein each reference landmark is placed as one of:
- an arbitrary point with regard to the shape of the object or the partition thereof;
a distinguished point with regard to the shape of the object or the partition thereof, wherein the distinguished point refers to a particular point on the shape of the object or the partition thereof; or 
- a determined point with regard to the shape of the object or the partition thereof, wherein the determined point refers to one of: a minimum or a maximum of the shape of the object or the partition thereof or of a derivative thereof.
The “arbitrary point with regard to the shape”, “distinguished point… [as] a particular point on the shape”, and “determined point … [as] a minimum or maximum of the shape or a derivative thereof” are all abstract ideas because they refer to a mathematical relationship regarding where to place the reference landmark. See MPEP 2106.04(a)(2)(I)(A). An “arbitrary point” refers to an arbitrary mathematical relationship between the point and the shape; “on the shape” refers to a mathematical relationship defined by an equation such as polynomic curve (specification, [page 12 line 25]) that defines the shape; and minimum, maximum, or derivative thereof refers to a mathematical relationship with the first or second derivative of the equation (specification, [page 13 line 8; and page 13 line 10). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 2, wherein the distinguished point refers to a point on a reference geometry approximating the shape of the object or the partition thereof. 


With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 3, wherein for determining the reference geometry at least one of is applied: a nearest-neighbor determination or a closest-point-to-object determination. This limitation is an abstract idea because it is referring to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). A nearest-neighbor determination is typically made by calculating the Euclidean distance between an initial point and all other points in the vector space, and selecting the point with the shortest distance. A closest-point-to-object determination is likely made in a similar manner, possibly by adding into the calculation an additional calculation of a vector that is normal to the curve that defines the object in order to determine the point with the shortest distance. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 


With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 2, wherein the determined point refers to at least one of: a curvature point or an inflection point on the shape of the object or the partition thereof. This limitation refers to a mathematical relationship regarding where to place the reference landmark. See MPEP 2106.04(a)(2)(I)(A). The curvature point and the inflection point refers to a mathematical relationship with the first derivative and second derivative, respectively (specification, [page 13 line 8; and page 13 line 10). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein at least one further reference landmark is placed with respect to at least one existing reference landmark. This limitation does not integrate the judicial exception into a practical application because it is directed to insignificant extra-solution activity. The limitation of placing one further reference landmark is mere data gathering to use as input for the mathematical equations. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g). Placing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because this limitation is well-understood, routine, and conventional. The additional limitation of placing three points (two reference landmarks and a further third reference landmark with respect to one of the first two), stated at this level of generality and under a broadest reasonable interpretation may refer to well-known steps in the art of mesh creation for computer-aided design and finite element analysis. See Mastering CAD/CAM. Chapter 17.14 - Mesh generation. In the second paragraph, starting with “Before the existence of preprocessors… Nodes are defined by specifying their coordinates.” Additionally, under requirement 1 – “Nodes must lie inside or on the boundaries of the geometric model to be meshed. Nodes that are very close to the boundaries must be pulled to lie on them to accurately mesh the model Zeid, Ibrahim. Mastering CAD/CAM, 1st Edition. New York, McGraw-Hill, 2005. pp 695, 723. ISBN 0-07-286845-7. This text book refers to the concept of placing and displacing nodes with respect to a model, which, under a broadest reasonable interpretation, is directed to the same concept as placing or displacing landmarks with respect to a shape. Note a simple linear quadrilateral element, which would involve four nodes would meet this 


With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein a density of the reference landmarks with respect to the shape of the object or the partition thereof is selected according to a resolution of the shape of the object or the partition thereof which is desired at the reference positions. Note the 35 U.S.C. 112(b) rejection above. However, in order to move prosecution forward, this claim will be interpreted as placing reference landmarks automatically according to a single “grade of accuracy” input value. See specification [page 11 line 12]. Under this interpretation, density is a calculation of number of reference landmarks divided by surface area of the shape. Because the size of the shape cannot be change, the input value (accuracy percentage?) would directly correlate with the number of reference landmarks placed. Under this interpretation, this limitation is an abstract idea because it is a mathematical calculation involving calculating a density by further calculating the surface area of the shape. See MPEP 2106.04(a)(2)(I)(C). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


wherein a weight is assigned to any or all of the reference landmarks, wherein the weight is selected according to an accuracy by which the shape the object or the partition thereof is known and/or modified at the reference positions to which the weight is assigned, and wherein the weight is used during step (d) by applying it to the homogenous function of the displacement. The limitation is an abstract idea because it is directed to a mathematical calculation. MPEP 2106.04(a)(2)(l)(C). The limitation, as drafted, is a step that can be performed by applying a function to the “graphical representation of the shape” where the parameters of the function are, at least in part, defined by the previously calculated displacement (specification, [page 14 line 31]-[page 15 line 2]) and weights assigned to each reference landmark (specification, [page 16 lines 9-20]). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein a distance of the displacement is selected according to a grade of deformation of the object or the partition thereof which is desired at the reference position. Note the 35 U.S.C. 112(b) rejection above. However, in order to move prosecution forward, this claim will be interpreted as displacing adjustment landmarks automatically according to a single “grade of deformation” input value. See specification [page 14 line 16]. Under this interpretation, displacement would be calculated based on a grade of deformation value. Under this 


With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein modifying the shape of the object or the partition thereof comprises applying a curve transformation or a plate transformation to the shape of the object or the partition thereof. This limitation is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C).  As described in the specification, these are both particular types of homogeneous functions, see specification [page 15 lines 12-13; 16], and applying a transformation function is a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


wherein modifying the shape of the object or the partition thereof comprises applying a thin-plate transformation to the shape of the object or the partition thereof. This limitation is an abstract idea because it is claiming a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C).  As described in the specification, thin-plate transformation is another type of homogeneous function, see specification [page 15 lines 18-20], and applying a transformation function is a mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 10. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) A method for assigning the modified shape of the object or the partition thereof to at least one further object or a partition thereof, wherein the method comprises 
applying the steps of claim 1 to a computer-aided design model of the object or the partition thereof, 
wherein at least one characteristic value which is related to the displacement of the shape of the computer-aided design model of the object or the partition thereof is determined and,
subsequently, applied to the shape of the computer-aided design model of the further object or the partition thereof. 



With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 12, wherein the at least one characteristic value is stored in a database prior to applying it to the shape of the computer-aided design model of the further object or the partition thereof. This judicial exception is not integrated into a practical application because this is insignificant extra-solution activity. See MPEP 2106.04(d)(I) referencing MPEP 2106.05(g).  This may be interpreted as storing data output to be used as input in future mathematical calculations, (see specification [page 18 lines 1-3). The fact that this is storing a particular type of data does not make it a meaningful limitation. See MPEP 2106.05(d)(I) section on selecting a particular data source or type of data to be manipulated.  Therefore, this limitation does not transform the judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of determining a characteristic value related to displacement and then using that value on a further shape of a further object, stated at this level of generality and under a broadest reasonable interpretation could refer to storing and retrieving the displacement itself. Under this interpretation, the limitation is well understood, routine and conventional. The courts have found storing and retrieving information to be well understood, routine, and conventional. See 2016.05(d)(II) example (iv). For the foregoing reasons, claim 13 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


Claims 16-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of software per se. See MPEP 2106.03(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. 4,821,214 (Sederberg).

	With respect to claim 1, Sederberg teaches A method for determining a modified shape of a computer-aided design model of an object or a partition thereof (FIGS. 6B & 6C describing a method to change a geographic model using free-form deformation, [col 7 ln 1-4]), wherein the method comprises the following steps: 
(a) placing at least two reference landmarks (at step 66 in FIG. 6B, a user selects and inputs a set of planes used to define a grid lattice of control points, [col 7 ln 63-66]; as an example 24 control points are created in FIG. 7B, [col 8 ln 15]) at a reference position (position of each control point is defined in reference to a local coordinate system [col 8 ln 23-30]) with respect to the shape of the object or to a partition thereof (as shown in FIG. 7A, the local coordinate system defines a region of object 40 or partition thereof, [col 7 ln 17-25]);

(c) displacing any or all of the adjustment landmarks from the reference position to a modified position (at step 68 in FIG. 6B, user selects and displaces one or more control points, [col 8 ln 40], displacing is referring only to the displaces action), whereby a displacement between the modified position and the reference position is obtained (at step 68 in FIG. 6B, displacing one or more control points from their undisplaced grid positions relative to any other undisplaced control point, [col 8 ln 34-44]; see also [col 8 ln 54-62]); and
 (d) generating the modified shape of the object or the partition thereof (in FIGS. 6B & 7B, the CPU executes algorithm defined by steps 72 through 96 to create a final changed model as shown in FIG. 5, [col 9 ln 1; col 10 ln 44-45]) by modifying the shape of the object or the partition thereof by applying a homogenous function (at step 80 of FIG. 6B, the CPU applies a deformation function to the local coordinates, [col 9 ln 18-20]) of the displacement to the computer-aided design model of the shape of the object or the partition thereof (note applicant defines "homogeneous"  to refer to a function which allows determining displacement of arbitrary points which are located at or on the shape of the object but between at least two reference landmarks, see specification [page 15 lines 3-5]; at step 78 in FIG. 6B, the CPU determines whether X_i is within deformation region, [col 9 ln 14], and then a trivariate 


With respect to claim 2, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg further teaches wherein each reference landmark is placed as one of: an arbitrary point (the first control point is placed at (i=0,j=0,k=0) with respect to equation (3), [col 8 ln 30], and the local coordinate system may be defined by starting at "any point" X_0, [col 7 ln 27]) with regard to the shape of the object or the partition thereof (shape of the object from the instant claim is object 40 in FIG. 7A); a distinguished point with regard to the shape of the object or the partition thereof, wherein the distinguished point refers to a particular point on the shape of the object or the partition thereof (in FIG. 7B, 8 unlabeled control points, [col 8 ln 20], are placed at the edges around the middle of object 40); or a determined point with regard to the shape of the object or the partition thereof, wherein the determined point refers to one of: a minimum or a maximum of the shape of the object or the partition thereof or of a derivative thereof (in FIG. 7B, control points 130-137 are located at the corners of object 40, [col 7 ln 8], and a corner is a local maximum as described by the specification [page 22 lines 4-9]).


With respect to claim 3, Sederberg teaches all of the limitations of claim 2, as noted above. Sederberg further teaches wherein the distinguished point refers to a point on a reference geometry (grid 126 from FIG. 7B, [col 8 ln 17]) approximating the shape of the object or the partition thereof (object 40 from FIG. 4 and FIG. 7A, [col 7 ln 6-16]).





With respect to claim 9, note the 35 U.S.C. 112(b) rejection above. In order to interpret this claim, the example on page 14 lines 17-21 of the specification is used. With respect to claim 9, Sederberg teaches all of the limitations of claim 1 as noted above.  Sederberg further teaches wherein a distance of the displacement is selected according to a grade of deformation of the object or the partition thereof which is desired at the reference position (deformation is directly related to how control points are displaced relative to other control points, [col 8 ln 57-62]).


With respect to claim 10, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg further teaches wherein modifying the shape of the object or the partition thereof comprises applying a curve transformation, (steps 82, 84, 86, and 88 from FIGS. 6B and 6C, [col 9 ln 59]-[col 10 ln 6]) or a plate transformation (steps 82, 90, 92, and 94 from FIGS. 6B and 6C, [col 10 ln 7-20]) to the shape of the object or the partition thereof.


With respect to claim 16, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg further teaches a module comprising at least one computer program being adapted for .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of “Concurrent Editing of Styling and Structure of Auto Body Based on Metamodels” (Baojun).

With respect to claim 4, Sederberg teaches all of the limitations of claim 3, as noted above. Sederberg does not teach wherein for determining the reference geometry at least one of is applied: a nearest-neighbor determination or a closest-point-to-object determination. However, Baojun teaches wherein for determining the reference geometry (creating styling metamodel from initial styling model, see FIG. 1, [pg. 332]) at least one of is applied: a nearest-neighbor determination or a closest-point-to-object determination (styling metamodel established with k-nearest neighbors, [pg. 333 col 1 paragraph 7], section 2. part mapping).
It would have been obvious to one skilled in the art before the effective filing date to combined Sederberg with Baojun because this is applying a known technique (of determining which points of a styling metamodel will influence a structural metamodel in Baojun) to a known device (a computer with .
	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of JP 3,420,884 B2 (Tetsuji).

With respect to claim 5, Sederberg teaches all of the claim limitations of claim 2, as noted above. Sederberg does not teach wherein the determined point refers to at least one of: a curvature point or an inflection point on the shape of the object or the partition thereof. However, Tetsuji teaches wherein the determined point refers to at least one of: a curvature point or an inflection point on the shape of the object or the partition thereof (the 3-dimensional shape model that is being deformed may be formed by a combination of polygons or curved surfaces. The position vector R is defined by vertex positions of the polygons and the control point positions of the curved surfaces, see [0018] and [0021]; note a vertex is where polygons meet, which would be a local maximum or minimum causing the sign of the first derivative to change as required by the specification [page 13 lines 7-11]).
.
	


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of JP 3,420,884 B2 (Tetsuji) in further view of “Generation of Point-Based 3D statistical shape models for anatomical objects” (Lorenz). 

With respect to claim 7, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg does not teach wherein a density of the reference landmarks with respect to the shape of the object or the partition thereof is selected according to a resolution of the shape of the object or the partition thereof which is desired at the reference positions. However, Tetsuji teaches wherein reference landmarks are selected according to a shape of the object (as seen in FIG. 2, a 3 dimensional surface grating is formed around the 3 dimensional shape model to control deformation of the 3 dimensional shape model, [0022]; see also claim 1). Neither Sederberg nor Tetsuji teaches wherein a density of the reference landmarks with respect to the shape of the object or the partition thereof is selected according to a resolution of the shape of the object or the partition thereof which is desired at the reference positions. However, Lorenz teaches wherein a density of the reference landmarks with respect to the shape of the object or the partition thereof is selected according to a resolution of the 
It would have been obvious to one skilled in the art before the effective filing date to combine Sederberg with Tetsuji because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teachings to arrive at the claimed invention. Sederberg discloses a method that teaches all of the claimed features except for placing reference landmarks at a curvature point or inflection point. Tetsuji teaches that by determining reference vector R at vertex points of the 3-dimensional shape model. Tetsuji specifically mentions that it is an improvement on U.S. Pat. 4,821,214 (Sederberg), [0002]-[0005]. Therefore, it would have been obvious to combine Sederberg with Tetsuji to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combined Sederberg in view of Tetsuji with Lorenz because this is applying a known technique (reducing the number of points to map a shape) to a known device (computer loaded with free-form deformation software that maps control points around a shape model) ready for improvement to yield predictable results. Sederberg in view of Tetsuji is the base reference that teaches all limitations except for selecting density of landmarks based on a resolution of the shape. Sederberg in view Tetsuji is ready for improvement because more complex shapes may require more or less control points. Lorenz teaches a known technique of having a higher or lower density of points based on surface curvature. One having ordinary skill in the art would have recognized that applying the known technique in Lorenz of reducing the number of control points based on the resolution of the shape would yield the predictable result of allowing model to more easily map to another model. Therefore, it would have been obvious to combine Sederberg in view of Tetsuji with Lorenz to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of U.S. Pat. 5,796,400 (Atkinson)


With respect to claim 8, note the 35 U.S.C. 112(b) rejection above. In order to interpret this claim, the example on page 16 lines 17-20 of the specification is used. Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg does not teach wherein a weight is assigned to any or all of the reference landmarks, wherein the weight is selected according to an accuracy by which the shape the object or the partition thereof is known and/or modified at the reference positions to which the weight is assigned, and wherein the weight is used during step (d) by applying it to the homogenous function of the displacement. However, Atkinson teaches wherein a weight is assigned to any or all of the reference landmarks ([col 1 ln 56-57]), wherein the weight is selected according to an accuracy by which the shape the object or the partition thereof is known and/or modified at the reference positions to which the weight is assigned (weights are assigned to each vertex based on radius values, and radius values are assigned based position of that vertex relative to one or more corner points, [col 2 ln 1-5]), and wherein the weight is used during step (d) by applying it to the homogenous function of the displacement (vertex that is assigned a weight less than the full weight possible is displaced using free-form deformation by an amount that is proportional to the weight assigned to that vertex, [col 1 ln 62-67]).
It would have been obvious to one skilled in the art before the effective filing date to combine Sederberg with Atkinson because a teaching, suggestion, or motivation in the prior art would have led .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of “Generation of Point-Based 3D statistical shape models for anatomical objects” (Lorenz).

With respect to claim 11, Sederberg teaches all of the limitations of claim 10, as noted above. Sederberg does not teach wherein modifying the shape of the object or the partition thereof comprises applying a thin-plate transformation to the shape of the object or the partition thereof. However, Lorenz teaches wherein modifying the shape of the object or the partition thereof comprises applying a thin-plate transformation to the shape of the object or the partition thereof (thin-plate spline interpolation technique, [page 183 line 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Sederberg with Lorenz because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sederberg discloses a .


Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of U.S. Pub. 2003/0080957 (Stewart)


With respect to claim 12, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg does not teach wherein at least one characteristic value which is related to the displacement of the shape of the computer-aided design model of the object or the partition thereof is determined and, subsequently, applied to the shape of the computer-aided design model of the further object or the partition thereof. However, Stewart teaches wherein at least one characteristic value (information relevant to DMM feature such as position, orientation, and definition, [0060] lines 15-18) which is related to the displacement of the shape of the computer-aided design model of the object or the 
It would have been obvious to one skilled in the art before the effective filing date to combined Sederberg with Stewart because this is applying a known technique (storing the result of a direct manipulation and applying to another mesh model) to a known device (a computer with a free-form deformation program) ready for improvement to yield predictable results. Sederberg is the base reference that teaches all limitations except for storing a feature created by direct mesh manipulation and applying the feature to another mesh. Sederberg is ready for improvement because manipulations performed in Sederberg could be applied to other meshes. Stewart teaches a known technique of storing characteristic values such as position, orientation, and definition of a direct mesh manipulation for use on another mesh. One having ordinary skill in the art would have recognized that applying the known technique in Stewart of archiving features created through DMM would yield the predictable result of allowing them to be used as a template for another mesh model, (see Stewart [0060] lines 20-24). Therefore, it would have been obvious to combine Sederberg with Stewart to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 13, Sederberg in view of Stewart teaches all of the limitations of claim 12, as noted above. Stewart further teaches wherein the at least one characteristic value is stored in a database prior to applying it to the shape of the computer-aided design model of the further object or the partition thereof (DMM feature including information on position, orientation, and definition is stored in the vehicle library 14, [0060] line 16; vehicle library may be a sub-library of engineering library 12, [0022] line 8-10; and engineering library 12 is a database, [0021] line 8).



With respect to claim 17, Sederberg in view of Stewart teaches all of the limitations of claim 12, as noted above. Sederberg further teaches a module comprising at least one computer program being adapted for performing at least one step of claim 12 (programmed instructions which embody the method of the present invention, [col 6 ln 63-64]).


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of WO 2014/195661 (Tabota)


With respect to claim 14, Sederberg teaches all of the limitations of claim 1, as noted above. Sederberg further teaches A method for producing an object (“in the wireframe system, geometric data can be scanned by application programs and used to plot drawings or photo masks and to produce point-to-point NC code, [col 1 ln 30-49]), and (i) generating a computer-aided design model of the object (at step 62 of FIG. 6B, user inputs geometric data of an object to define an undeformed geometric model, [col 7 ln 6-9]). Sederberg does not explicitly teach (iii) producing the object by applying information with respect to the modified shape. However, Tabota teaches (iii) producing the object by applying information with respect to the modified shape (in order to produce a first … geometric solid … on machine tools with NC …, geometric data for each point on the surface defining the deformed shape of the surface of the target model 8 … [is] output to the input of a numerical control means of a device (not shown in the drawing) for producing said geometric [solid], [page 31 paragraph 8]-[page 32 paragraph 1]).
It would have been obvious to one skilled in the art before the effective filing date to combine Sederberg with Tabota because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sederberg discloses a system that teaches all of the claimed features except for specifically producing an object based on the modified shape. Sederberg even discloses that NC programming languages for drilling and punching, [col 1 ln 34-42]. Tabota teaches that machines with NC can produce geometric solids using geometric data of a deformed shape, [page 31 paragraph 8]-[page 32 paragraph 1]. A person having skill in the art would have a reasonable expectation of successfully producing a geometric solid using the system of Sederberg by modifying Sederberg with the NC machine of Tabota. Therefore, it would have been obvious to combine Sederberg with Tabota to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



With respect to claim 18, Sederberg in view of Tabota teaches all of the limitations of claim 14, as noted above. Sederberg further teaches a module comprising at least one computer program being adapted for performing at least one step of claim 14 (programmed instructions which embody the method of the present invention, [col 6 ln 63-64]).

	

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,821,214 (Sederberg) in view of U.S. Pub. 2003/0080957 (Stewart) in further view of WO 2014/195661 (Tabota) 

	With respect to claim 15, Sederberg teaches A method for producing an object (“in the wireframe system, geometric data can be scanned by application programs and used to plot drawings or photo masks and to produce point-to-point NC code, [col 1 ln 30-49]), comprising the following steps: (i) generating a computer-aided design model of the object (user then uses terminal to input geometric data that defines undeformed geometric model, [col 7 ln 6-11]); (ii) determining a modified shape of the computer-aided design model (see FIGS. 6B and 6C) of the object or a partition thereof, wherein the method comprises applying the steps of:
(a) placing at least two reference landmarks (at step 66 in FIG. 6B, a user selects and inputs a set of planes used to define a grid lattice of control points, [col 7 ln 63-66]; as an example 24 control points are created in FIG. 7B, [col 8 ln 15]) at a reference position (position of each control point is defined in reference to a local coordinate system [col 8 ln 23-30]) with respect to the shape of the object or to a partition thereof (as shown in FIG. 7A, the local coordinate system defines a region of object 40 or partition thereof, [col 7 ln 17-25]);

(c) displacing any or all of the adjustment landmarks from the reference position to a modified position (at step 68 in FIG. 6B, user selects and displaces one or more control points, [col 8 ln 40], displacing is referring only to the displaces action), whereby a displacement between the modified position and the reference position is obtained (at step 68 in FIG. 6B, displacing one or more control points from their undisplaced grid positions relative to any other undisplaced control point, [col 8 ln 34-44]; see also [col 8 ln 54-62]); and
 (d) generating the modified shape of the object or the partition thereof (in FIGS. 6B & 7B, the CPU executes algorithm defined by steps 72 through 96 to create a final changed model as shown in FIG. 5, [col 9 ln 1; col 10 ln 44-45]) by modifying the shape of the object or the partition thereof by applying a homogenous function (at step 80 of FIG. 6B, the CPU applies a deformation function to the local coordinates, [col 9 ln 18-20]) of the displacement to the computer-aided design model of the shape of the object or the partition thereof (note applicant defines "homogeneous"  to refer to a function which allows determining displacement of arbitrary points which are located at or on the shape of the object but between at least two reference landmarks, see specification [page 15 lines 3-5]; at step 78 in FIG. 6B, the CPU determines whether X_i is within deformation region, [col 9 ln 14], and then a trivariate 
Sederberg does not teach wherein at least one characteristic value which is related to the displacement of the shape of the computer-aided design model of the object or the partition thereof is determined and, subsequently, applied to the shape of the computer-aided design model of the further object or the partition thereof from claim 12. Sederberg also does not teach (iii) producing the object by applying information with respect to the modified shape.  However, Stewart teaches wherein at least one characteristic value (information relevant to DMM feature such as position, orientation, and definition, [0060] lines 15-18) which is related to the displacement of the shape of the computer-aided design model of the object or the partition thereof is determined and, subsequently, applied to the shape of the computer-aided design model of the further object or the partition thereof (for use with another mesh model, [0060] line 23).  
Sederberg in view of Stewart does not explicitly teach (iii) producing the object by applying information with respect to the modified shape. However Tabota teaches (iii) producing the object by applying information with respect to the modified shape (In order to produce a first and a second geometric solid 1, 2 on machine tools with NC …, geometric data for each point on the surface defining the deformed shape of the surface of the target model 8 of the first geometric solid 1 in the first system of coordinates and geometric data for each point on the surface defining the deformed shape of the surface of the target model 9 of the second geometric solid 2 in the second system of coordinates are output to the input of a numerical control means of a device (not shown in the drawing) for producing said geometric solids 1, 2, [page 31 paragraph 8]-[page 32 paragraph 1]). 
It would have been obvious to one skilled in the art before the effective filing date to combined Sederberg with Stewart because this is applying a known technique (storing the result of a direct manipulation and applying to another mesh model) to a known device (a computer with a free-form 
It would have been obvious to one skilled in the art before the effective filing date to combine Sederberg in view of Stewart with Tabota because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sederberg discloses a system that teaches all of the claimed features except for specifically producing an object based on the modified shape. Sederberg even discloses that NC programming languages for drilling and punching, [col 1 ln 34-42]. Tabota teaches that machines with NC can produce geometric solids using geometric data of a deformed shape, [page 31 paragraph 8]-[page 32 paragraph 1]. A person having skill in the art would have a reasonable expectation of successfully producing a geometric solid using the system of Sederberg in view of Stewart by modifying Sederberg in view of Stewart with the NC machine of Tabota. Therefore, it would have been obvious to combine Sederberg in view of Stewart with Tabota to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 19, Sederberg in view of Stewart in further view of Tabota teaches all of the limitations of claim 15, as noted above. Sederberg further teaches a module comprising at least one .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,495,726 B1 (Mariappasamy et al).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129